Case: 10-60410 Document: 00511371043 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011

                                       No. 10-60410                         Lyle W. Cayce
                                                                                 Clerk

STEVE E. LACROIX, et al.,

                                                   Plaintiffs-Appellants.
v.

MARSHALL COUNTY, MISSISSIPPI, et al.,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                        USDC No. 3:07-CV-119, 3:08-CV-92


Before DAVIS, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Steve and Kellie LaCroix challenge the district court’s dismissal of ninety
claims they filed against the Board of Supervisors of Marshall County,
Mississippi. We hold that the district court did nor err in dismissing their
claims, the great majority of which are barred by the doctrine of res judicata.
The balance of the claims fail to state a claim upon which relief may be granted.
Accordingly, we affirm the judgment of the district court.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60410 Document: 00511371043 Page: 2 Date Filed: 02/03/2011



                                       No. 10-60410

                                              I.
       The LaCroixs bring a number of claims against the Marshall County
Board of Supervisors1 arising from an alleged campaign of harassment against
them in the summer of 2007.             Their allegations against the Board can be
grouped loosely into three categories: they complain (1) that the Board misused
a public-nuisance statute and forced them to appear at a “sham” hearing; (2)
that as result of their vigorous defense at that hearing, the Board wrongly
denied license tags to them and their tenant under the guise of sanitation bills;
and (3) that the Board denied them access to public records and held illegal
closed meetings related to incidents (1) and (2). The LaCroixs filed two lawsuits
relating to these incidents: one in state court and one in federal district court.2
The principal question in this appeal is whether and which of the LaCroixs’
federal claims are precluded by the state-court judgment. The answer turns on
whether the federal lawsuit rests on the same underlying facts and
circumstances as the state-court complaint.
       The LaCroixs describe an ongoing animus between themselves and the
Board that spanned several months in the summer of 2007. According to their
state-court complaint, “all of the acts complained of herein occurred after a June
4, 2007 Notice to LaCroix and his wife” from the Board. The notice said that the
Board had received complaints that the LaCroixs’ residence was “in such a state
of uncleanliness as to be a menace to the public health and safety of the

       1
        The LaCroixs name a number of defendants in this suit: Marshall County, Mississippi,
the Marshall County Board of Supervisors, and numerous County employees. Most of their
claims appear specifically targeted at the Board of Supervisors and the individual supervisors
in their individual capacities. The LaCroixs do not make clear which of their claims are
against the County, the Board, or County employees in their individual capacities. Because
we find that great majority of the LaCroixs’ claims are barred, we need not disambiguate.
This opinion refers to the entity defendants interchangeably as “the Board” and “the County.”
       2
        The LaCroixs actually filed three lawsuits against the County stemming from the
same series of incidents: one in state court and two in federal court. The federal lawsuits were
consolidated into one.

                                               2
    Case: 10-60410 Document: 00511371043 Page: 3 Date Filed: 02/03/2011



                                            No. 10-60410

community.” Thus, the Board would hold a hearing pursuant to a Mississippi
public-nuisance statute, which allows a so-called “clean up” for a property
deemed a menace to public health and safety. When the County performs such
a “clean up,” the statute allows it to place a lien on the property to cover its
costs.       Accordingly, the Board also notified the LaCroixs’ mortgage lender,
AmSouth Bank, of the impending hearing.
         The hearing occurred on July 2, 2007. According to the LaCroixs, it
became clear at the hearing that the Board’s threatened “clean up” was a ruse.
They allege that the Board used the public-nuisance statute as a pretext to talk
to them about an unpermitted double-wide trailer on their property at 357 River
Ridge in Byhalia, Mississippi. The LaCroixs, angered by allegations that their
home was a menace to public health and safety, assumed what they refer to a
“defensive posture.”           The record shows that they brought their own court
reporter to the public hearing and accused the Board of dragging them into
“kangaroo court” under false pretenses.
         Tensions between the LaCroixs and the County grew in the weeks
following the hearing. On July 21, 2007, nineteen days after the hearing, the
LaCroixs learned that the County had denied their tenant an automobile license-
tag renewal due to unpaid sanitation bills at a property the LaCroixs owned at
372 River Ridge.            (Mississippi law conditions receipt of a license plate on
payment of all delinquent county garbage fees.3 ) The tenant paid the sanitation
bill so that he could receive his license tags. Believing that the County violated
Mississippi law when it collected the bill from his tenant, Steve LaCroix
confronted a member of the Board. He demanded that the County refund the
money to his tenant and seek to collect it directly from LaCroix. The supervisor
refused his request.



         3
             MISS . CODE ANN . § 19-5-22(4)(b).

                                                  3
    Case: 10-60410 Document: 00511371043 Page: 4 Date Filed: 02/03/2011



                                    No. 10-60410

      This   license-tag   incident   then   spurred   LaCroix   to   seek   public
records—including documents and notes from the Board’s meetings— regarding
both the nuisance hearing and the sanitation bills. He sent several letters to the
Board requesting particular documents and meeting records. Still more tensions
ensued. The Board believed that it had about a month to comply with LaCroix’s
records request, but LaCroix believed he was entitled to the records on demand.
He appeared several times at the office of the clerk of the Board, “with tape
recorder in plain sight,” demanding to copy the records. Several times he was
turned away but was promised he could copy the records later. In the end,
LaCroix was allowed to copy most but not all of the records he requested. The
clerk of the Board informed LaCroix that some of the materials he requested
were not actually public records.
      In state court, the LaCroixs argued that all of the County’s summer 2007
actions were related. Their complaint alleged that all of the complained-of acts
were “in retaliation for the defensive posture” the LaCroixs assumed in response
to the County’s nuisance allegations. In other words, their complaint alleged
that the Board initiated a systematic campaign of harassment against the
LaCroixs, caused by the LaCroixs’ vigorous self-defense against the County’s
nuisance hearing. But now the LaCroixs claim that it has always been their
intention to bring two separate lawsuits for entirely separate conduct.
      The substantial overlap between the LaCroixs’ two lawsuits belies their
assertion that their lawsuits are for wholly separate conduct. In state court, the
LaCroixs brought four kinds of claims against the county. They asserted (1)
violations of Mississippi Code § 19-5-22 (which conditions receipt of car license
tags on payment of outstanding garbage bills); (2) various claims under 42
U.S.C. § 1983 arising from the garbage-fee dispute, including abuse of process
and due process violations; (3) violation of Mississippi’s Open Meetings Act,
Mississippi Code § 25-41-1; and (4) violation of Mississippi’s Public Records Act,

                                         4
     Case: 10-60410 Document: 00511371043 Page: 5 Date Filed: 02/03/2011



                                      No. 10-60410

Mississippi Code § 25-61-2. The LaCroixs’ federal complaint, which numbers
145 pages and contains 90 claims, reasserts all of their state-court claims.
However, unlike the state-court complaint, it also makes a number of claims
related to the public-nuisance hearing itself.4
       The County moved to dismiss the LaCroixs’ federal complaint on a number
of grounds. At the time the County moved to dismiss, the state-court suit was
still pending. The County argued, inter alia, that the court should abstain from
exercising federal jurisdiction because the LaCroixs’ claims rested on state-law
issues pending in state court. The County also moved to dismiss the claims on
substantive grounds, arguing that the LaCroixs had failed to state a claim on
which relief may be granted.
       The district court granted the motion to dismiss, without prejudice. The
court held that it would abstain from deciding the case under Colorado River
Water Conservation District v. United States,5 because the case presents “a
federal constitutional issue which might be mooted or presented in a different
posture by a state court determination of pertinent state law.”6 The district
court reasoned that the LaCroixs’ claims concerning the Mississippi Public
Records Act “should be developed by Mississippi courts rather than federal
courts.”7 The LaCroixs moved for reconsideration, informing the district court
that the state court had granted summary judgment and that there was thus no
reason for the court to continue to abstain. The district court then vacated its

       4
        The federal lawsuit also added two new parties: plaintiff Kellie LaCroix, Steve
LaCroix’s wife, and defendant Kent Smith, counsel for the Board.
       5
           424 U.S. 800 (1976).
       6
           Id. at 814.
       7
         The court actually invoked various abstention doctrines, from Pullman abstention to
Colorado River abstention to Burford abstention. We need not consider the correctness of the
district court’s application of these doctrines, though, because the court later vacated its
abstention ruling.

                                             5
     Case: 10-60410 Document: 00511371043 Page: 6 Date Filed: 02/03/2011



                                       No. 10-60410

dismissal order, but it also noted its belief that “issues of res judicata and
collateral estoppel [had become] ripe” when the Mississippi Chancery Court
entered final judgment in the LaCroixs’ case.
       When it first invoked res judicata, the district court noted that it had the
power to dismiss the claims sua sponte, but it nevertheless invited the parties
to brief the issue. After the parties submitted their briefing on res judicata, the
district court again dismissed the case. The court dismissed all but one of the
LaCroixs’ ninety claims on September 30, 2009. Of the eighty-nine claims
disposed of in the September order, the court dismissed the vast majority for
failure to state a claim on which relief may be granted. The court only provided
specific reasons for its dismissal of one of the eighty-nine: the legal malpractice
claim against Kent Smith. As to the remaining eighty-eight claims, the court
dismissed most of them without providing reasons, holding simply that “only
two [of the claims] appear to apply under the facts of this case: due process and
equal protection.” Those due process and equal protection claims, the court held,
“are barred by the dotrine of res judicata (claim preclusion), and by the related
doctrine of collateral estoppel (issue preclusion).” The one claim that survived
the September order was a due process claim involving a another license-tag
denial, this one imposed in 2008 (after the conclusion of the state-court suit).
The court dismissed that claim under Rule 12(b)(6) on April 13, 2010.
       The LaCroixs now appeal from the district court’s rulings on res judicata
and its 12(b)(6) rulings.
                                              II.
       We consider first whether the district court erred in dismissing the
LaCroixs’ claims as res judicata.8


       8
        The district court did not make clear which claims it dismissed as res judicata and
which claims it dismissed because they do not “apply under the facts of this case.” It said that
only “two claims” applied to the facts of this case, due process and equal protection. But the

                                               6
     Case: 10-60410 Document: 00511371043 Page: 7 Date Filed: 02/03/2011



                                        No. 10-60410

       “The res judicata effect of a prior judgment is a question of law that we
review de novo.”9 To determine preclusive effects of state court judgment, a
federal court must apply the law of the state from which the judgment
emerged.10 A federal court must give a state-court judgment the same preclusive
effect it would have under that state’s law.11
                                               A.
       Before we consider the merits of res judicata, we consider whether it was
proper for the court to rule on the res judicata issue as it did. “Generally, res
judicata is an affirmative defense that must be pleaded, not raised sua sponte.” 12
There are two exceptions to this general rule. The first, which applies to “actions


plaintiffs alleged a number of due process and equal protection claims involving different
theories of liability. Thus, we are not entirely sure which claims the district court dismissed
for failure to state a claim, and which it dismissed under the doctrine of res judicata.
        We would typically require more explanation from a district court dismissing claims
under Rule 12 than the court gave here. Indeed, “we have required that the district court
explain its reasons in sufficient detail to allow this Court to determine whether the district
court correctly applied the proper legal rule.” Davis v. Bayless, 70 F.3d 367, 376 (5th Cir. 1995)
(citing Wildbur v. ARCO Chem. Co., 974 F.2d 631, 644 (5th Cir. 1992)). This is because we
have “little opportunity for effective review” when a district court’s “reasoning is vague or
simply left unsaid.” Id. (citing McIncrow v. Harris Cnty., 878 F.2d 835, 836 (5th Cir. 1989)).
Normally, then, the appropriate course of action would be to remand the case to the district
court for “an illumination of the court’s analysis through some formal or informal statement
of reasons.” Id.
        That said, we find that remand is not necessary here. We agree with the district court
that any claims arising from the County’s alleged campaign of harassment against the
LaCroixs in the summer of 2007 are precluded by the state-court judgment. Thus, it was not
necessary for the district court to discuss in detail which claims are viable and which are not:
they all arise from the same related series of transactions. Thus, they are barred by the
doctrine of res judicata.
       9
        Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009) (citing Davis v.
Dallas Area Rapid Transit, 383 F.3d 309, 313 (5th Cir. 2004)).
       10
          Black v. N. Panola Sch. Dist., 461 F.3d 584, 588 (5th Cir. 2006) (citing Amica Mut.
Ins. Co. v. Moak, 55 F.3d 1093, 1096–97 (5th Cir. 1995)).
       11
            EEOC v. Jefferson Dental Clinics, PA, 478 F.3d 690, 694 (5th Cir. 2007).
       12
          Mowbray v. Cameron Cnty., 274 F.3d 269, 281 (5th Cir. 2001) (citing FED . R. CIV . P.
8(c)); accord Warnock v. Pecos Cnty., 116 F.3d 776, 778 (5th Cir. 1997).

                                                7
     Case: 10-60410 Document: 00511371043 Page: 8 Date Filed: 02/03/2011



                                            No. 10-60410

[that] were brought before the same court,”13 does not apply here. “The other
exception involves the situation in which all relevant data and legal records are
before the court and the demands of comity, continuity in the law, and essential
justice mandate judicial invocation of the principles of res judicata.” 14
       This case presents an interesting scenario.                   The defendants did not
specifically plead res judicata in their answer, as Rule 8(c) requires.15 As the
defendants point out, though, the defense was not available to them when they
filed their answer because the state-court judgment had not yet become final.
Thus, rather than pleading res judicata, which only inheres for final judgments,
they asked the district court to dismiss the case on abstention grounds, pending
resolution of the state-court claims. The district court granted their motion. Res
judicata became an issue when the LaCroixs asked the district court to
reconsider its abstention ruling in light of the state court’s intervening final
judgment.
       We find that this case falls squarely within the second exception to the
general requirement that res judicata be affirmatively pled: “all relevant data
and legal records are before the court and the demands of comity, continuity in
the law, and essential justice mandate judicial invocation of the principles of res
judicata.”16 This exception to the pleading requirement is exemplified by our
decision in American Furniture Co. v. International Accommodations Supply.17
There, we held that the district court should have dismissed the case in light of



       13
            See Boone v. Kurtz, 617 F.2d 435, 436 (5th Cir. 1980).
       14
            Carbonell v. La. Dep’t of Health & Human Res., 772 F.2d 185, 189 (5th Cir. 1985).
       15
        FED . R. CIV . P. 8(c) (“In responding to a pleading, a party must affirmatively state any
avoidance or affirmative defense, including . . . res judicata . . . .”)
       16
            See Carbonell, 772 F.2d at 189.
       17
            721 F.2d 478 (5th Cir. 1983).

                                                 8
     Case: 10-60410 Document: 00511371043 Page: 9 Date Filed: 02/03/2011



                                     No. 10-60410

a previous state-court adjudication, even though the defendant failed to
specifically plead res judicata.18      The “record before us [was] replete with
references to the state court proceedings,” including “pertinent parts of the
pleadings” and “an uncontroverted state of facts.”19 Here, similarly, the record
is replete with information about the state-court proceedings, and the relevant
facts are uncontroverted. The record contained everything the district court
needed to rule on res judicata, including the entirety of the state-court complaint
and the state trial court’s final judgment. There is also a lengthy published
opinion from the Mississippi Court of Appeals explaining the procedural history
of the LaCroixs’ Mississippi case.20
       Not only did the district court have everything it needed to rule on res
judicata, but the LaCroixs also had ample opportunity to argue that an estoppel
was inappropriate. Indeed, such fair notice is the very reason for the general
requirement that res judicata be pled as a defense. As we noted in American
Furniture, the Supreme Court has held that “‘[t]he purpose of [requiring res
judicata and collateral estoppel to be pled] is to give the opposing party notice
of the plea of estoppel and the chance to argue, if he can, why the imposition of
an estoppel would be inappropriate.’”21 Here, the district court invited briefing
from both parties on res judicata before it dismissed any claims as precluded.
The LaCroixs had ample notice that the district court was entertaining the res
judicata issue as well as opportunity to argue against the imposition of an
estoppel. They submitted two separate briefs explaining their belief that their


       18
            Id. at 482.
       19
            Id. at 481.
      20
       See generally LaCroix v. Marshall Cnty., Nos. 3:07-CV-119-B-A, 3:08-CV-92-B-A, 2009
WL 3246671 (N.D. Miss. Sept. 30, 2009).
      21
          Am. Furniture, 721 F.2d at 482 (quoting Blonder-Tongue Labs. v. Univ. Found., 402
U.S. 313, 350 (1971)).

                                            9
     Case: 10-60410 Document: 00511371043 Page: 10 Date Filed: 02/03/2011



                                        No. 10-60410

claims were not precluded. Thus, we hold that the district court did not err in
considering preclusion issues sua sponte.
                                               B.
       We now turn to the merits of res judicata. The doctrine of res judicata
under Mississippi law bars parties from litigating claims “within the scope of the
judgment” of a prior action.22 “This includes claims that were made or should
have been made in the prior suit.”23                The Mississippi Supreme Court has
identified several public-policy purposes for this doctrine: to “avoid the expense
and vexation attending multiple lawsuits”; “conserve judicial resources”; and
“foster reliance on judicial action by minimizing the possibilities of inconsistent
decisions.”24 The doctrine of res judicata applies when four “identities” are
present: (1) the identity of subject matter; (2) the identity of the cause of action;
(3) the identity of the parties; and (4) the identity of the quality or character of
a person against whom a claim is made.25
       We have previously found it useful when considering a res judicata defense
under Mississippi law to consider the first and second identities—identity of
subject matter and identity of cause of action—“in tandem.”26 Identity of subject




       22
           Anderson v. LaVere, 895 So.2d 828, 832 (Miss. 2004); see also Dunaway v. W.H.
Hopper & Assocs. Inc., 422 So.2d 749, 751 (Miss. 1982) (citation and internal quotation marks
omitted) (“[T]he doctrine of res judicata bars litigation in a second lawsuit on the same cause
of action of all grounds for, or defenses to, recovery that were available to the parties [in the
first action], regardless of whether they were asserted or determined in the prior proceeding.”).
       23
            LaVere, 895 So.2d at 832 (emphasis added).
       24
            Harrison v. Chandler-Sampson Ins., Inc., 891 So.2d 224, 232 (Miss. 2005).
       25
            Id.
       26
          See N. Panola Sch. Dist., 461 F.3d at 589 (“Although Mississippi courts have not
defined explicitly the identity of subject matter, they have defined the identity of cause of
action. The identities are distinct but related, and as such, examination in tandem illustrates
their distinctions more readily.”).

                                               10
    Case: 10-60410 Document: 00511371043 Page: 11 Date Filed: 02/03/2011



                                        No. 10-60410

matter refers, loosely, to the “substance” of the lawsuit.27 Identity of cause of
action, for its part, “is the identity of the underlying facts and circumstances
upon which a claim has been brought.”28 Put differently, a “cause of action is a
group of operative facts that entitles a petitioner to seek remedy in court.” 29
       In this case, the identities of subject matter and cause of action are
present. The subject matter of this case is the same as the LaCroixs’ state-court
case: a series of alleged incidents between the LaCroixs and the Board in the
summer of 2007.30          And as to cause of action, the “underlying facts and
circumstances” in this case and the state-court case are the same. The operative
facts in both cases are: (1) the events surrounding the nuisance-statute hearing;
(2) the license-tag denials imposed allegedly as retaliation for the LaCroixs’
vigorous defense against the nuisance proceeding; and (3) the allegations
regarding public records and open meetings relating to both incidents. The state-
court complaint certainly differs from the federal complaint, which asserts
ninety claims rather than the five asserted in state court. It matters not: this
kind of claim-splitting is precisely what the doctrine of res judicata seeks to
prevent.31 What is important is that the factual allegations in both complaints
are identical.




       27
            Id. (interpreting Mississippi case law and citing Harrison, 891 So.2d 224).
       28
        Black v. City of Tupelo, 853 So.2d 1221, 1225 (Miss. 2003) (citing Riley v. Moreland,
537 So.2d 1348, 1354 (Miss. 1989)).
       29
            See LaVere, 895 So.2d at 835.
       30
         See Black, 853 So.2d at 1225 (finding unity of subject matter because “both suits
pertain[ed] to alleged incidents with the Tupelo Police Department”).
       31
        N. Panola Sch. Dist., 461 F.3d at 589 (“The requirement that the litigation ‘involve
the same claim premised upon the same body of operative fact as was previously adjudicated’
comports with the prohibition against claim-splitting protected by res judicata.” (quoting
Harrison, 891 So.2d at 234).

                                               11
     Case: 10-60410 Document: 00511371043 Page: 12 Date Filed: 02/03/2011



                                        No. 10-60410

       The LaCroixs now argue that the federal and state lawsuits have different
foci. They contend that the events surrounding the nuisance hearing were not
the subject of the state lawsuit, but rather were presented as background to
“show the character of the defendants.” Their state-court complaint, however,
tells a different story. It alleges a causal relationship between the nuisance
hearing and the other incidents they complained of. Moreover, the fact that the
LaCroixs reasserted all of their state-court claims in federal court belies their
argument that they intended to file separate, concurrent lawsuits involving
different portions of their dispute with the County. Finally, the LaCroixs’
federal lawsuit alleges a number of conspiracy claims. This supports the district
court’s finding that the LaCroixs’ allegations sound in an alleged campaign of
related harassment by the County.
       We have little trouble finding that the third and fourth identities—identity
of parties and identity of the quality or character of the parties—are present
between this case and the state-court case. As to the identity of the parties, the
Mississippi Supreme Court has repeatedly held that strict identity is not
required.32 Although plaintiff Kellie LaCroix and defendant Kent Smith were
not parties to the state-court case, they are in privity with, respectively, Steve
LaCroix and the Board, for whom Smith worked.33 As to “character of the
parties,” we find that this identity is satisfied as well. Kellie LaCroix’s interests
in this lawsuit are in step with those of her husband. The LaCroixs’ pleadings
indicate    that both       LaCroixs were         subject to      the    allegedly    unlawful
administrative hearing, and both are affected by the license-tag denials. New



       32
         E.g., Hill v. Carroll Cnty., 17 So.3d 1081, 1086 (Miss. 2009); Little v. V & G Welding
Supply, 704 So.2d 1336, 1339 (Miss. 1997).
       33
          See LaVere, 895 So.2d at 835 (“In order for res judicata to bar litigation of a claim in
a second proceeding, the parties to the second action must have also been parties to the first
action, or have been in privity with a party in the first action.”).

                                               12
    Case: 10-60410 Document: 00511371043 Page: 13 Date Filed: 02/03/2011



                                        No. 10-60410

defendant Kent Smith, like most of the defendants in this case, is an employee
of the Board. He is thus the same “character” or type of defendant.34
       In sum, we hold that it was not error for the district court to dismiss the
LaCroixs’ claims as res judicata. Although the defendants did not specifically
plead res judicata as an affirmative defense, there was no prejudice to the
plaintiffs, who had ample notice and opportunity to argue against an estoppel.
And the district court correctly found that the state-court judgment precludes
the LaCroixs’ claims, which rest on the same set of facts and circumstances as
their state-court claims.
                                              III
       We now consider the remaining two claims that the district court
dismissed for failure to state a claim upon which relief may be granted. We
review de novo a district court’s dismissal for failure to state a claim under Rule
12(b)(6).35 The “‘complaint must contain sufficient factual matter’, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” 36              “‘Factual
allegations must be enough to raise a right to relief above the speculative level,
on the assumption that all the allegations in the complaint are true (even if
doubtful in fact).’” 37


       34
         Cf. EMC Mortg. Corp. v. Carmichael, 17 So.3d 1087, 1091 (Miss. 2009) (“[W]e think
it obvious that the “quality and character” of EMC and UCLC are the same for res judicata
purposes, as they are both mortgage lenders.” (citing Little, 704 So.2d at 1339–40)).
       35
            SEC v. Cuban, 620 F.3d 551, 553 (5th Cir. 2010).
       36
         Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 129 S.
Ct. 1937, 1949 (2009)).
       37
          In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The LaCroixs’ filed their federal complaint
in 2007, well before the Supreme Court’s decision in Iqbal made clear that Twombly’s pleading
rule applied beyond the antitrust context. See generally Iqbal, 129 S. Ct. 1937 (applying the
pleading standard articulated in Twombly to plaintiffs’ discrimination claims). However, we
need not wrestle with whether they should be allowed to amend their complaint. Their claims
fail even under the more lenient pleading standard articulated in Conley v. Gibson, 355 U.S.

                                              13
    Case: 10-60410 Document: 00511371043 Page: 14 Date Filed: 02/03/2011



                                         No. 10-60410

       Before turning to each claim, we consider as a threshold matter the
LaCroixs’ argument that the district court erred in dismissing their claims
without affording them an opportunity to amend their complaint. Of course, it
has been our general rule that “a district court errs in dismissing a pro se
complaint for failure to state a claim under Rule 12(b)(6) without giving the
plaintiff an opportunity to amend.”38 However, the district court need not permit
futile amendments.39 Here, the district court did not err by failing to invite the
LaCroixs to amend their complaint. The LaCroixs have conceded the lack of
numerous facts that are essential to their claims. For instance, as to their
attorney malpractice claim, they continue to concede that an essential element
of their claim—an attorney-client relationship—was missing. Thus, permitting
them to amend their complaint would be futile.
                                               A
       The district court did not err when it dismissed the LaCroixs’ claim for
legal malpractice against Kent Smith. Under Mississippi law, there are three
elements to a claim for legal malpractice: “(1) the existence of an attorney-client
relationship; (2) negligence on the part of the lawyer in handling the affairs of
the client which have been entrusted to the lawyer; and (3) proximate cause of
the injury.”40 The district court dismissed the LaCroixs’ legal-malpractice claims
because they did not demonstrate the existence of an attorney-client



41 (1957).
       38
            Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (per curiam).
       39
          McCullough v. Tex. Dep’t of Criminal Justice, No. 95-20475, 1995 WL 696758, at *1
(5th Cir. Oct. 18, 1995); see also Jackson v. Cain, 864 F.2d 1235, 1241 (5th Cir. 1989) (“Pro se
prisoner complaints must be read in a liberal fashion and should not be dismissed unless it
appears beyond all doubt that the prisoner could prove no set of facts under which he would
be entitled to relief.”).
       40
         Pierce v. Cook, 992 So.2d 612, 617 (Miss. 2008) (citing Hickox v. Holleman, 502 So.2d
626, 633 (Miss. 1987)).

                                               14
    Case: 10-60410 Document: 00511371043 Page: 15 Date Filed: 02/03/2011



                                     No. 10-60410

relationship. This ruling has intuitive appeal: Smith represented the County,
the LaCroixs’ adversary, not the LaCroixs.
       The district court’s ruling is also correct on a close scrutiny of the
complaint. The LaCroixs did not plead facts sufficient to plausibly establish that
they entered into an attorney-client relationship with Kent Smith.                    The
Mississippi Supreme Court has explained that an attorney-client relationship
arises when:
       (1) A person manifests to a lawyer the person’s intent that the
       lawyer provide legal services for the person; and (2)(a) The lawyer
       manifests to the person consent to do so, or (b) fails to manifest lack
       of consent to do so, knowing that the person reasonably relies on the
       lawyer to provide the services, or (c) a tribunal with power to do so
       appoints the lawyer to provide the services.41

We agree with the district court that the LaCroixs’ complaint does not
demonstrate a manifested intent for Smith to become their lawyer.                     The
LaCroixs now argue that their claims sound in professional negligence, not
“attorney malpractice.” But they fail to recognize that “attorney malpractice” is
a claim for lawyers’ professional negligence. We are aware of no other cause of
action under Mississippi law that gives a plaintiff standing to sue someone else’s
attorney for negligence.42 Accordingly, the LaCroixs’ legal malpractice claim
must fail.
                                            B.
       The district court also did not err when it dismissed the LaCroixs’ due
process claim related to a 2008 denial of a car license tag. Mississippi law




      41
       Singleton v. Stegall, 580 So.2d 1242, 1244 n.2 (Miss. 1991) (quoting RESTATEM ENT OF
LAW GOVERNING LAW YERS § 26 (prelim. draft 1990)).
      42
        The remaining claims against Smith in his general capacity as an employee of the
County rise and fall with the LaCroixs’ claims against the County and its other employee-
defendants. They are barred by res judicata.

                                            15
    Case: 10-60410 Document: 00511371043 Page: 16 Date Filed: 02/03/2011



                                         No. 10-60410

conditions receipt of a car license tag on current payment of sanitation fees.43
Specifically, the relevant statute provides: “The board of supervisors may notify
the tax collector of any unpaid fees assessed . . . . Payment of all delinquent
garbage fees shall be deemed a condition of receiving a motor vehicle road and
privilege license tag.”44 The statute provides a notice-and-hearing procedure the
County must follow before notifying the tax collector of the delinquency.45 The
LaCroixs argue that the County violated their due process rights by failing to
follow this statutorily prescribed procedure.
       In order to survive a 12(b)(6) motion on a procedural due process claim, a
plaintiff must allege facts sufficient to show that (1) she was deprived of a liberty
or property interest protected by the due process clause, and (2) that she was
deprived of that interest without constitutionally adequate process.46 We have
no problem finding that the LaCroixs asserted a cognizable property interest in
their car license tags. The Supreme Court has repeatedly held that a person
receiving “benefits under statutory and administrative standards defining
eligibility for them has an interest in continued receipt of those benefits that is
safeguarded by procedural due process.”47 Mississippi law requires payment of
sanitation bills as a condition to receiving a car license tag. Thus, a license tag
is a statutory benefit received “under statutory and administrative standards




       43
            See MISS . CODE ANN . § 19-5-22(4).
       44
            Id. § 19-5-22(4)(a)–(b).
       45
            Id. § 19-5-22(a).
       46
        Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 & n.3 (1985); Ridgely v. Fed.
Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008) (citing Logan v. Zimmerman
Brush Co., 455 U.S. 422, 428 (1982)).
       47
         Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 576 (1972) (citing Goldberg v.
Kelly, 397 U.S. 254 (1970)).

                                                  16
    Case: 10-60410 Document: 00511371043 Page: 17 Date Filed: 02/03/2011



                                       No. 10-60410

defining eligibility.” The LaCroixs alleged a protected interest in continuing to
receive those benefits.
       Although the LaCroixs allege a protected property interest in their license
tags, they fail to allege a deprivation of that property interest. Indeed, in their
response to the County’s motion to dismiss, the LaCroixs readily conceded that
they were “not denied tags” and were never made to pay the amounts the County
alleged they owed. The LaCroixs argue that a period of eight days lapsed
between their initial request to renew their license tags and the County’s final
approval. They argue that this temporary deprivation amounts to a violation of
their due process rights. The district court held that this did not amount to a
“deprivation” under the Supreme Court’s decision in Mathews v. Eldridge 48 and
its progeny. We agree. This Court has long held that the minimal process
provided by the Supreme Court’s decision in Mathews is “notice of the reasons
for a proposed deprivation and some opportunity to respond to the substance of
the allegations before a final deprivation occurs.”49                 This explanation is
instructive here: as pleaded, the LaCroixs were notified of a proposed
deprivation when they applied to renew their license tags. But after the County
afforded them an opportunity to be heard, it granted their renewal request some
eight days later. Thus, we need not consider whether the notice or hearing they
received was constitutionally adequate. There was no final deprivation of a




       48
            424 U.S. 319 (1976).
       49
         Williams v. Tex. Tech Univ. Health Scis. Ctr., 6 F.3d 290, 293 (5th Cir. 1993) (citing
Eguia v. Tompkins, 756 F.2d 1130, 1139 (5th Cir. 1985)) (emphasis added).

                                              17
    Case: 10-60410 Document: 00511371043 Page: 18 Date Filed: 02/03/2011



                                       No. 10-60410

protected property interest,50 and, accordingly, the LaCroixs failed to state a due
process claim upon which relief may be granted.
                                             VI.
        In sum, we hold that the district court did not err in dismissing the
LaCroixs’ ninety claims against Marshall County, Mississippi, and its Board of
Supervisors. The great majority of their claims are barred by the doctrine of res
judicata. As to the claims that are not precluded, the LaCroixs failed to state a
claim upon which relief may be granted. Accordingly, we affirm the judgment
of the district court.




       50
           The essence of the LaCroixs’ license-tag due process claim appears to be that
Mississippi failed to follow its own statutory procedures for denying renewal of a license tag.
However, we have held that a state’s own statutorily prescribed process is only relevant to our
federal due process analysis to the extent it creates a property interest in a government
benefit. See Eguia, 756 F.2d at 1137 n.11 (“We are convinced, however, that in a properly
focused due process analysis the state’s promises play a role only in the determination of
whether a property interest subject to the protection of due process of law exists.” (citing
Bishop v. Wood, 426 U.S. 341, 344–46 (1976); Perry v. Sindermann, 408 U.S. 593, 599–603
(1972)).

                                              18